CAMPBELL, District Judge.
This is a suit in admiralty, brought by the libelant to recover tbe damages to cargo caused by tbe sinking of the barge Bull, owned by tbe respondent, on the 16th day of May, 1920, while at the Degnon Dock, Dutch Kills, Long Island City, and in accordance with the stipulation entered into between the parties on the trial of the suit in admiralty, brought by the respondent herein, C. F. Harms Company, as libelant, against the libelant herein, Turner Construction Company, as respondent (290 Fed. 612), a decree may enter in favor of the libelant in this suit, with costs.